Citation Nr: 9907266	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-28 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
Trichomonas.

2.  Entitlement to service connection for residuals of 
cervical gonorrhea.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for a foot disability.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for residuals of a 
broken right ankle.

7.  Entitlement to service connection for pelvic inflammatory 
disease.

8.  Entitlement to service connection for frozen feet.

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1980 to 
September 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

Although the appellant's claims for pelvic inflammatory 
disease, frozen feet, and residuals of a broken right ankle 
were denied previously by the RO in a June 1983 rating 
decision, with which the appellant did not file a notice of 
disagreement, the copy that is contained in the claims folder 
of the notice letter addressed to the appellant, regarding 
that decision, is undated.  Therefore, those issues will be 
addressed as if they were new claims.

In August 1997 the appellant filed a notice of disagreement 
with a August 1997 rating decision which denied an increased 
rating for hemorrhoids and granted service connection for 
discoid lupus erythematosus and allergic rhinosinusitis but 
assigned a noncompensable rating for allergic rhinosinusitis 
and assigned a 10 percent disability rating for discoid lupus 
erythematosus.  These claims are referred to the RO for 
appropriate development.


FINDINGS OF FACT

1.  The medical evidence of record does not currently 
establish the presence or diagnosis of residuals of 
Trichomonas.

2.  The medical evidence of record does not currently 
establish the presence or diagnosis of residuals of cervical 
gonorrhea.

3.  The medical evidence of record does not currently 
establish the presence or diagnosis of an eye disability.

4.  The medical evidence of record does not currently 
establish the presence or diagnosis of a foot disability.

5.  The medical evidence of record does not currently 
establish the presence or diagnosis of residuals of a broken 
or sprained right ankle.

6.  Pelvic inflammatory disease was noted as a defect on the 
appellant's service entrance examination.

7.  The medical evidence of record does not currently 
establish the presence or diagnosis of pelvic inflammatory 
disease.

8.  The medical evidence of record does not currently 
establish that pelvic inflammatory disease was aggravated 
during service.

9.  In a June 1983 rating decision, the RO denied the 
appellant's claim of service connection for low back pain.

10.  The additional evidence received since the June 1983 
rating decision, denying the appellant's claim of service 
connection for low back pain includes VA medical records, 
private medical records from Mount Sinai Medical Center, and 
an August 1982 Form 600 from the appellant's service medical 
records.

11.  No medical evidence has been presented or secured in 
this case to show a current diagnosis of low back pain or 
that low back pain is connected or linked to a disease or 
injury incurred in service.

12.  The medical evidence indicates that the vascular tension 
headache syndrome was incurred in service.


CONCLUSIONS OF LAW

1.  The claims for service connection for a residuals of 
Trichomonas, residuals of cervical gonorrhea, an eye 
disability, a foot disability, residuals of a broken right 
ankle, pelvic inflammatory disease, and frozen feet are not 
well grounded; there is no further statutory duty to assist 
the appellant in developing facts pertinent to his claims.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The evidence subsequently received since the June 1983 
rating decision that denied service connection for low back 
pain is not new and material, and the claim for that benefit 
is not reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303, 20.302, 
20.1103, 20.1105 (1998).

3.  Vascular tension headache syndrome was incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that, at the appellant's 
August 1980 induction examination, the appellant was noted to 
have pelvic inflammatory disease and low back pain secondary 
to pelvic inflammatory disease.  The appellant reported a 
history of treatment for gonorrhea (g/c) from which she had 
recovered following treatment.  She reported also a history 
of sinus-type headaches.

In December 1980 the appellant was treated for a urinary 
tract infection and a turned right ankle.  An x-ray 
examination of her right ankle was within normal limits.

On January 26, 1981, the appellant was diagnosed with a grade 
I right ankle strain.  She was placed in a short leg walking 
cast.

On January 29, 1981, the appellant complained of swollen feet 
of four and one-half weeks duration.  Edema was moderate and 
limited to the toes of both feet.  Her feet and ankles were 
tender to pressure.  Diagnosis was deferred.  She complained 
also of double vision.  An optometry consultation was 
ordered.  She was diagnosed also with Trichomonas vaginitis, 
although no gynecologic complaints were contained in the 
record.

A January 30, 1981 X-ray examination of the appellant's feet 
and ankles was negative.

In February 1981, the appellant's feet were examined by a 
podiatrist.  Diagnosis was deferred.

In April 1981 the appellant was examined for complaints of 
swelling in her feet and hands.  She reported that the 
swelling began when she was exposed to cool weather in 
Alabama in late December 1980 or early January 1981.  The 
appellant stated that the current episode of swelling began 
after she had spent the previous night sleeping in a truck.  
The examiner diagnosed hand and foot swelling of unknown 
etiology.  The examiner noted also a vaginal ulcer on the 
interior wall.  The examiner diagnosed abnormal pelvis.

Blood work was ordered later in April 1981.  The examiner 
noted that the swelling in the appellant's hands and feet had 
decreased.  The diagnoses were rule out systemic lupus 
erythematosus and rule out collagen vascular disease.

In July 1981 the appellant was diagnosed as rule out systemic 
lupus erythematosus.

In July 1981 the appellant complained of low back pain of two 
days duration.  She reported low back pain since a spinal tap 
in November 1980.  The diagnosis was muscle spasm.

In August 1981 the appellant was treated for a urinary tract 
infection.  She complained of back pain and low abdominal 
pain.

Four days later, the appellant was treated for swelling in 
her hands and feet.  She reported that she experienced joint 
pain in cold weather.  The diagnosis was rule-out systemic 
lupus erythematosus.

At a September 1981 eye examination, the examiner found no 
reason for blurred vision complained of by the appellant.

At a September 1981 internal medicine consultation, the 
examiner opined that although the appellant might in the 
future fall into the category of collagen vascular disease, 
she did not have any criteria to make a definite diagnosis.  
The appellant reported also recurrent headaches every three 
to four months since age thirteen.

On October 5, 1981, the appellant was diagnosed with venereal 
warts.

On October 15, 1981, the appellant was treated for gonorrhea.

In November 1981 the appellant was diagnosed with venereal 
warts.  The appellant complained also of swollen feet.

On December 11, 1981, the appellant was treated for 
gonorrhea.

On December 23, 1981, the appellant complained of vaginal 
itching and darkish, malodorous discharge.  The examiner 
noted a tiny venereal wart on the entrance of the vagina.  
The examiner added that the appellant's cervix was friable 
and that she had a whitish discharge in vault.  The diagnoses 
were venereal warts and Trichomonas.

In February 1982 the appellant was hospitalized for acute 
bronchitis, Candida vaginitis, and pelvic inflammatory 
disease secondary to Neisseria gonorrhea.

In March 1982 the appellant complained of foot pain due to 
exposure to cold weather.  The examiner noted that the 
appellant was being worked up for lupus and had complained 
previously of swollen feet.  The diagnosis was cold weather 
exposure.

In April 1982 the appellant was treated for vaginitis.

At the appellant's August 1982 separation examination, the 
examiner noted that the appellant was pregnant as of March 
1982.  The appellant reported that her hands and feet swelled 
following exposure to cold weather.  She complained of 
frequent headaches.  She complained of eye trouble due to 
exposure to sunlight, headaches, and blurred vision.  She 
reported that she had broken her ankle in December 1981.  She 
reported treatment for Trichomonas and gonorrhea in 1981 as 
well as several cases of pelvic inflammatory disease and 
cervical gonorrhea.  She reported recurrent back pain since a 
spinal tap in January 1981.
 

In July 1985 the appellant was examined as a VA outpatient 
for complaints of vaginal discharge of three months duration.  
One examiner diagnosed chronic pelvic inflammatory disease.  
A second examiner diagnosed bacterial vaginitis.

In August 1985 the appellant complained of whitish vaginal 
discharge.  The diagnosis was rule-out Candida vaginitis.

In February 1986 the appellant was treated for right ankle 
sprain.  She reported that she had twisted her ankle one day 
previously.  She reported also that she had fractured her 
ankle in service.

Later that month, the appellant was examined for complaints 
of vaginal itching and some spotting after sexual 
intercourse.  The examination revealed that the appellant was 
six weeks pregnant.

In April 1987, the appellant was treated for complaints of 
retro-orbital and bi-frontal pain.  The diagnosis was rule-
out sinusitis-related headaches mixed with tension headaches.

Private medical records from Mount Sinai Medical Center 
indicate that a March 1991 gynecologic cytology revealed 
reactive endocervical cells were seen.  The examiner opined 
that they were probably secondary to inflammation.  The 
examiner added that the structures were suggestive of 
Trichomonas.

A July 1991 gynecologic cytology at Mount Sinai Medical 
Center revealed inflammatory changes and many squamous 
metaplastic cells.

The appellant was examined in April 1993 at Mount Sinai 
Medical Center for complaints of vaginal bleeding, and pain.

In April 1995, as a VA outpatient, the appellant complained 
of left ankle pain.  She reported that she had injured her 
ankle in November 1994.  The diagnosis was ankle sprain.

In June 1995 the appellant complained of involuntary 
twitching in her hands and feet.  A neurology consultation 
was scheduled.

In July 1995 the appellant was examined for complaints of 
involuntary muscle movements in her hands and feet of three 
years duration.  The assessment was that the movements were 
probably supratentorial.

In March 1996 the appellant was treated for vaginal itching 
with whitish discharge.  The diagnoses were cervicitis and 
questionable vaginal candidiasis.

In March 1996 the appellant had a normal eye examination.

In April 1996 a pelvic examination of the appellant revealed 
Nabothian cysts.

In May 1996 the appellant complained of headaches two to 
three times per week.  The appellant was diagnosed with 
tension headaches.

In August 1996 the appellant was examined for complaints of 
thick vaginal discharge.  A subsequent gynecologic cytology 
was within normal limits.

In September 1996 the appellant had a normal eye examination.

In February 1997 the appellant was treated for rectovaginal 
itching.  The diagnosis was rule out urinary tract infection.

In March 1997 the appellant was treated for vaginal discharge 
of three days duration.  She was gynecologically evaluated as 
normal.  The examiner planned to rule out pelvic inflammatory 
disease.

At an April 1997 VA gynecological examination, the appellant 
was evaluated as normal.

At an April 1997 VA visual examination, the appellant was 
diagnosed with myopic astigmatism.

At an April 1997 VA neurological examination, the appellant 
complained of bifrontal and bitemporal headaches associated 
with some photophobia and some hyperacusis.  She stated that 
the headaches began while she was in service.  She reported 
also some occasional, mild, clonic jerking not necessarily 
related to the headaches.  She stated that the headaches 
varied in duration from fleeting to many hours.  The examiner 
diagnosed vascular tension headache syndrome with evidence of 
significant neurological dysfunction with frequent headaches, 
which did not impair her normal activities.  

At a July 1997 VA examination, the appellant complained 
stiffness in her ankles and of involuntary movement of her 
feet and ankles.  The examiner noted that the appellant had 
been diagnosed previously with allergic rhinosinusitis and 
discoid lupus erythematosus.  The appellant reported that she 
had fractured her right ankle in 1981 while in service.

The examiner noted maculopapular hyperpigmentation on the 
midtarsal lateral aspect of both feet, which the appellant 
identified as discoid lesions.  The examiner noted also some 
involuntary flexion and extension of the great toe at the 
first metatarsophalangeal joint of the right foot.

An X-ray examination was positive for some posttraumatic 
osteopenia in the area of previous trauma.

The diagnoses were discoid lupus erythematosus and athetoid 
involuntary movements of upper and lower extremities of 
unknown etiology.  The examiner recommended that the 
appellant seek the consultation of a neurologist regarding 
her involuntary motion because the involuntary motion could 
have been a side effect from medications prescribed.  The 
examiner concluded that, with the exception of the 
involuntary motion, the examination of the appellant was 
essentially unremarkable.


Analysis

1.  Low back pain

The appellant is seeking service connection for low back 
pain.  In a June 1983 rating decision, the RO denied the 
appellant's claim for service connection for low back pain.  
The appellant was notified of the rating decision by letter 
dated June 22, 1983.  She did not file a notice of 
disagreement concerning that issue within one year of that 
notice.  Therefore, the decision became final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).

The law and regulations allow for reopening a claim, even if 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. §§  5108, 7104 (West 1991); 38 C.F.R. 
§§  3.156(a) (1998); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The evidence to be analyzed as to whether "new and 
material" evidence has been submitted is all of the evidence 
received since the last final disallowance of the claim.  
Evans v. Brown, 9 Vet. App 273 (1996); Glynn v. Brown, 6 Vet. 
App. 523, 528 (1994).

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If new and material evidence has 
not been submitted, the Board does not need to address the 
merits of the claim.  Sanchez v. Derwinski, 2 Vet. App. 330 
(1992).

As indicated above, the appellant's claim of service 
connection for low back pain was previously denied by the RO 
in a rating decision dated in June 1983.  She did not appeal 
this decision and it became final.  At that time, the RO 
reviewed the appellant's service medical records.  The RO 
concluded that the evidence did not establish service 
connection for low back pain.

The additional evidence received since the June 1983 rating 
decision, denying the appellant's claim of service connection 
for low back pain, includes VA medical records, private 
medical records from Mount Sinai Medical Center, and an 
August 1982 Form 600 from the appellant's service medical 
records.

To the extent that this evidence was not previously of 
record, it might be considered new.  However, even if this 
evidence was considered new, it would have to be probative, 
and none of the above-cited records constitutes evidence 
showing that the appellant currently has low back pain or 
that any disability from low back pain was incurred or 
aggravated in service as shown by competent lay or medical 
evidence.

Further, the August 1982 Form 600, although not previously of 
record, merely restates that the appellant complained of back 
pain in service, which she attributed to a spinal tap.  This 
evidence is cumulative of the appellant's complaints in July 
1981 of low back pain, which she attributed to a spinal tap.  
This fact was known to and considered by the RO in June 1983.

To the extent that the evidence reflects treatment for other 
disorders, it is not probative with respect to the issue on 
appeal.  Accordingly, the evidence does not provide a basis 
to reopen the last prior denial of the appellant's claim.

To the extent that the appellant contends that low back pain 
was incurred or aggravated during his military service or 
developed secondary to any service-connected disability, for 
purposes of showing entitlement to service connection, such 
statements, being in effect lay speculation on medical issues 
involving the presence or etiology of a disability, are not 
probative to the claims on appeal and, therefore, are not 
deemed to be material.  See Pollard v. Brown, 6 Vet. App. 11 
(1993) (pursuant to Espiritu, 2 Vet. App. 492, lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to not be competent evidence for such purpose, and thus not 
material); see also Moray, 5 Vet. App. 211 (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108).

Accordingly, the appellant has not submitted evidence that is 
new and material such as to form the basis to reopen and 
review the previously denied claim seeking entitlement to 
service connection for low back pain.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a).  In this respect, it is not shown that 
the appellant has put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could serve as new and material evidence to reopen her claim.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" 
is just what it states, a duty to assist, not a duty to prove 
a claim).  See also Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Hence, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
section 5103(a) to assist claimant in filing his claim 
pertains to relevant 
evidence (i.e., "evidence having any tendency to make the 
existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence," see Counts v. Brown, 
6 Vet. App. 473 (1994)) which may exist or could be 
obtained).


2.  Residuals of Trichomonas, residuals of cervical 
gonorrhea, right ankle fracture, eye disability, foot 
disability, and frozen feet.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  "A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection may also be granted on a 
secondary basis and for certain enumerated disabilities on a 
presumptive basis, see 38 C.F.R. §§ 3.307, 3.309 and 3.310, 
or alternatively, with respect to any disease, if all the 
evidence establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.  
"Competent" evidence may be lay evidence in circumstances 
in which the determinative issue does not require medical 
expertise, such as the occurrence of an injury or the 
recounting of symptoms.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Heuer v. Brown, 7 Vet. App. 379 (1995).  However, 
where the determinative issue involves medical etiology, such 
as to establish a nexus between inservice symptoms and 
current disability, or medical diagnosis, such as for a 
current disability, only medical evidence is considered 
"competent."  Cohen, 10 Vet. App. at 137; Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The appellant has not presented medical evidence of a current 
foot disability, of residuals of a right ankle fracture,  or 
of frozen feet.  At a July 1997 VA examination, the examiner 
noted that the examination was essentially unremarkable.  The 
examiner did note athetoid involuntary movements of the upper 
and lower extremities, which he related to the appellant's 
service-connected discoid lupus erythematosus.  The claim for 
an increased evaluation of this disability has been referred 
to the RO for appropriate development.

Nor has the appellant presented medical evidence of a current 
diagnosis of residuals of Trichomonas or residuals of 
cervical gonorrhea.  At an April 1997 VA gynecological 
examination, the appellant was evaluated as normal.

Further, that appellant has not presented evidence of a 
current eye disability.  VA eye examinations in March and 
September 1996 were normal.  At an April 1997 VA visual 
examination, the appellant was diagnosed with myopic 
astigmatism.  See 38 C.F.R. § 4.9 (1998) (Congenital diseases 
or disabilities are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.); see also M21-1 Part VI, para. 11.07 (In general, 
refractive errors are due to abnormalities in the shape and 
conformation of the eye structures, generally of congenital 
or developmental origin.  Defects of form or structure of the 
of eye of congenital or developmental origin, such as regular 
astigmatism, myopia (other than malignant or pernicious), 
hyperopia and presbyopia, will not in themselves, be regarded 
as disabilities and may not be service connected on the basis 
of incurrence or natural progress in service.).

Mere contentions by a claimant, without supporting evidence 
of a current disability, do not constitute a well-grounded 
claim.  Rabideau, 2 Vet. App. at 144; King v. Brown, 5 Vet. 
App. 19 (1993).

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render her 
claims of service connection well grounded for residuals of 
Trichomonas, residuals of cervical gonorrhea, an eye 
disability, a foot disability, residuals of a broken right 
ankle, or frozen feet.  Caluza, 7 Vet. App. 498.  The 
appellant's contentions and statements on appeal have been 
considered carefully; however, this evidence alone cannot 
meet the burden imposed by 38 U.S.C.A. § 5107(a) with respect 
to the existence of a disability.  Espiritu, 2 Vet. App. 492.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claims 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit, 5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-
11; Murphy, 1 Vet. App. at 81.  Where the veteran has not met 
this burden, the VA has no further duty to assist her in 
developing facts pertinent to his claims, including the duty 
to provide her with another medical examination.  38 U.S.C.A. 
§ 5107(a) (West 1991); Rabideau, 2 Vet. App. at 144 (where 
the claim was not well grounded, VA was under no duty to 
provide the veteran with an examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette, 8 Vet. 
App. 69 (1995).  Here, VARO fulfilled its obligation under 
section 5103(a) in the statement of the case issued in August 
1997.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under section 5103(a) to assist claimant in filing her claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).


3.  Pelvic inflammatory disease.

A veteran, who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he/she entered military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1998).

Because pelvic inflammatory disease was noted as a defect at 
the appellant's entrance examination, she is not entitled to 
the presumption of soundness with regard to that disability.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a), (b) (1998).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(1998).  The Court has held that intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
do not constitute aggravation.  Rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Consideration of service connection for residuals of venereal 
disease as having been incurred in service requires that the 
initial infection must have occurred during active service.  
Increase of inservice manifestations of venereal disease will 
usually be held due to natural progress unless the facts of 
record indicate the increase of manifestations was 
precipitated by trauma or the conditions of the veteran's 
service, in which event service connection may be established 
by aggravation.  38 C.F.R. § 3.301(c)(1) (1998).

Although there is evidence that the appellant was treated for 
manifestations of pelvic inflammatory disease during service, 
there is no competent evidence that the appellant's pelvic 
inflammatory disease increased in severity during service.

Further, the appellant has not presented medical evidence of 
a current diagnosis of residuals of pelvic inflammatory 
disease.  Although, at a March 1997 VA gynecological 
evaluation, the examiner noted a rule-out diagnosis of pelvic 
inflammatory disease, at an April 1997 VA gynecological 
examination, the appellant was evaluated as normal.

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render her 
claim of service connection well grounded for aggravation of 
pelvic inflammatory disease.  Caluza, 7 Vet. App. 498.  The 
appellant's contentions have been carefully considered; 
however, this evidence alone cannot meet the burden imposed 
by 38 U.S.C.A. § 5107(a) with respect to an increase in the 
severity of her pelvic inflammatory disease during service or 
the existence of a current disability.  See Espiritu, 2 Vet. 
App. 492.  The appellant believes that pelvic inflammatory 
disease was aggravated by service; however, she lacks the 
medical expertise to enter an opinion regarding aggravation 
of her pelvic inflammatory disease during service.  See id. 
at 494-95.  Her assertions alone are not probative because 
lay persons (i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  On the basis of the above findings, the Board can 
identify no basis in the record that would make the 
appellant's claim plausible or possible.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grottveit, 5 Vet. App. at 92; 
Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
his claim, including no duty to provide her with another 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
her application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the August 1997 statement of the 
case.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under section 5103(a) to assist claimant in filing her claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).

Accordingly, the Board must deny the appellant's claim for 
service connection for pelvic inflammatory disease due to 
aggravation as not well grounded.  See Edenfield v. Brown, 
8 Vet. App. 384, 390 (1996) (en banc) (disallowance of a 
claim as not well-grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).


4.  Headaches

The appellant's claim for service connection for headaches is 
well grounded.  The appellant was diagnosed, at an April 1997 
VA neurological examination, with vascular tension headache 
syndrome.  The appellant reported that she began experiencing 
headaches in service.  Service medical records support the 
incurrence of headaches in service.  In September 1981 the 
appellant reported recurrent headaches every three to four 
months since age 13.

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111; 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
see also 38 C.F.R. § 3.304(b) (1998).  Headaches were not 
identified as a defect at her enlistment examination; 
therefore, in order to deny service connection, this 
presumption of soundness must be overcome by clear and 
unmistakable evidence that the injury existed before 
acceptance.

The evidence against the appellant's claim is that in 
September 1981 she reported that she had had headaches since 
age thirteen.  Additionally, she did report a medical history 
of headaches at her entrance examination.  In contrast, at 
the April 1997 VA examination, the appellant stated that the 
onset of headaches was in service.

Although it is apparent that the appellant's recollection of 
the onset of headaches is questionable, the evidence that the 
headaches existed prior to service fails to rise to the level 
of clear and unmistakable proof.  The statements, by the 
appellant, that the headaches had onset prior to service are 
insufficient, standing alone, to refute the appellant's 
claim.  See 38 C.F.R. §§ 3.304(b)(1), (b)(3).  Accordingly, 
particularly with application of "the benefit of the doubt" 
doctrine in the appellant's favor, 38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1998), the appellant is 
entitled to service connection for vascular tension headache 
syndrome.


ORDER

Entitlement to service connection for residuals of 
Trichomonas is denied.

Entitlement to service connection for residuals of cervical 
gonorrhea is denied.

Entitlement to service connection for an eye disability is 
denied.

Entitlement to service connection for a foot disability is 
denied.

Entitlement to service connection for residuals of a broken 
right ankle is denied.

Entitlement to service connection for pelvic inflammatory 
disease is denied.

Entitlement to service connection for frozen feet is denied.

New and material evidence sufficient to reopen a claim for 
service connection for low back pain not having been 
submitted, the claim is not reopened, and the appeal is 
denied.

Service connection for vascular tension headache syndrome is 
granted.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals




   The appellant's service medical records indicate that despite the appellant's contentions to the contrary, she 
did not fracture her right ankle in service.  She suffered an ankle sprain or strain, and her foot was placed in a 
cast.

- 9 -



- 22 -


